Exhibit 10.8

 



PUBLIC ISLAMIC BANK



 

Our Ref : KLC/Credit/LSL/SZA/YHC/nhj

 

[image_023.jpg] ERDANKAW
ISLAM

 

 

CONFIDENTIAL

 

Virtual Setup Sdn. Bhd.

E-5-2 Block B

Megan Avenue I

Jalan Tun Razak

50400 Kuala Lumpur

 

Dear Sir/Madam

 

Application for Financing Facility/ies

 

Name of Applicant : Virtual Setup Sdn. Bhd. Account No. : To be opened AA No. :
KLC/000194(19

 

We are pleased to advise that your application for the financing facility/ies
under Term Equity Financing-i/Variable has been approved as per Appendix I. The
terms and conditions for the facility/ies are attached as per Appendices II,
III, and IV. The Appendices shall supplement and form part of this Letter of
Offer.

 

We trust the above offer is acceptable to you and would appreciate if you could
confirm your acceptance by signing and returning to us this Letter of Offer and
all the Appendices within seven (7) days from the date hereof, failing which our
offer shall be deemed to have lapsed and cancelled.

 

Please note that the appointed solicitors Messrs
-------------------------Advocates & Solicitors will communicate with you to
proceed with the financing security documentation upon receipt of this duly
signed Letter of Offer. You may however, select any solicitor listed in the
Bank's panel of solicitors (list of the panel solicitors is available at account
holding branch) to attend to the financing security documentation under advice
to the account holding branch when you accept this Letter of Offer. All costs
and expenses relating to the same shall be borne by you.

 

It is our pleasure to be of service to you.

 

 

Yours truly for PUBLIC ISLAMIC BANK BERHAD  

yed Tajuddin (Cik)  

 

/s/ Loye Siew Lian (Ms) /s/ Siti Zarina Bt A.A Syed Tajuddin (Cik) Loye Siew
Lian Siti Zarina Bt A.A Syed Tajuddin Branch Manager Business Manager

 

PIRB LO Term Equity Financing-i

 

PUBLIC ISLAMIC BANK BERHAD 04328-w

Cawangan Kuala Lumpur City Main Office : Ground Floor, Menara Public Bank, 146,
Jalan Ampang, 50450 Kuala Lumpur, P.O. Box 11409. 50744 Kuala Lumpur. Telephone:
03-2163 8866, 2176 7868 Facsimile: 03-2163 9901 Websitel
www.publicislamicbank.com.my

 

 



 1 

 

 

[image_028.jpg] Virtual Setup Sdn. BM.
A/c No. To be opened
(A/A No. KLC/000194/19)

 

 

 

  1. I/We confirm that the contents of this Letter of Offer and the terms and
conditions governing the financing as stipulated in this Letter Of Offer has
been explained and understood by me/us. I/We confirm that all the terms and
conditions of the facility/ies herein are acceptable to me/us and I/we hereby
accept the offer subject to the completion of the legal documentation required
by the Bank.

 

  2. I/We confirm and undertake that I/we shall comply with the rules and
regulations and the Shariah principles governing the facility/ies throughout the
financing period.

 

3.I/We hereby confirm and agree that the facility(ies) granted herein shall be
subject always to the compliance with the Bank Negara Malaysia Guidelines on
Credit Transactions and Exposures with Connected Parties and the Public Bank
Group's Credit Policy on Credit Facilities and Exposures to Connected Parties.
In this respect, I/we undertake to declare to the Bank in the event I/we or if
the Individual Guarantor/Corporate Guarantor and/or Chargor/ Assignor/ Pledgor
for the facilities granted herein is/are a connected party as defined under the
aforementioned Guidelines/ Policy. I/We are aware that "connected party" refers
to the following:

 

a)Director/Controlling Shareholder/Influential Shareholder/Executive Officer/
Officer involved in credit functions and their close relatives (which include
their parent/ dependents/spouse/dependents of spouse/ child including step child
and adopted child/spouse of the child/brother or sister and their spouses) of
the Bank;

 

b)Firms/Partnerships/Companies or any legal entities which control/ controlled
by any person listed in (a) above;

 

c)Firms/Partnerships/Companies or any legal entities in which any persons listed
in (a) above is interested as a director/ partner/ executive officer/ agent/
guarantor, and subsidiaries or entities controlled by them;

 

d)Any person for whom the person listed in (a) above is a guarantor; and/or

 

e)Subsidiary of, or an entity controlled by the Bank, and its connected parties.

 

I/We hereby undertake to inform the Bank immediately in the event that any such
relationship as stated above arises in the future. 1/We further acknowledge and
agree that the Bank reserves the right to terminate/ recall the facility(ies)
granted herein in the event I/we have failed to make the appropriate or correct
declaration, resulting in the Bank contravening the aforementioned Guidelines/
Policy.

 

4.I/We understand that in order to provide or continue to make available the
facil ity/ies or for the purpose of recovering any outstanding sums due and
payable by me/ us under the facility/ies, my/our personal or credit information
may be disclosed to, shared with or received from relevant third parties,
bodies, bureaux, corporation or credit reporting agencies more particularly
stated below. The Bank will not be able to provide or continue to provide me/us
with the facility/ies unless the Bank can disclose, share with or receive such
personal or credit information from the said relevant third parties.

 

 

 

 

 



 2 

 

 

[image_029.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19)

 

 

 

5.I/We hereby consent and authorise that my/our personal and credit information
may be forwarded or made known by the Bank to the guarantors (if applicable) or
the companies in the PBB Group including Public Bank Berhad and Public
Investment Bank Berhad.

 

6.I/We hereby consent and authorise that all information relating to the
facility/ies granted to me/us may be forwarded to any bureau or agencies
established or approved by Bank Negara Malaysia (BNM) or registered and licensed
under the Credit Reporting Agencies Act 2010 including the Central Credit
Bureau, the Borrower Loans Information System, Dishonoured Cheque Information
System (DCheqs), Central Credit Reference Information System (CCRIS), FIS Data
Reference Sdn Bhd (FIS), RAM Credit Information Sdn Bhd (RAMCI), CTOS Data
Systems Sdn Bhd (CTOS), Credit Bureau Malaysia Sdn Bhd (CBM), Dun & Bradstreet
(Malaysia) Sdn Bhd (D&B), Basis Corporation Sdn Bhd (Basis) and other such
bodies, bureaux, corporations or credit reporting agencies, as the case may be,
for the purpose of collecting information from financial institutions regarding
facilities granted or accounts maintained with such financial institutions
and/or review of the facility.

 

7.I/We hereby agree to pay all fees, charges and expenses, and any applicable
tax payable, whether currently in force or to be implemented and chargeable by
law, on such fees, charges and expenses in connection with the facility/ies.

 

 

[ex1008_image1.jpg] 

 





 3 

 

 

 



[image_029.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19)

 

Appendix I

  

Details of Facility Approved

 



Facility/ies Facility Approved Approved Limit Approved Term Equity Financing-I
1) RM5,000,000-00 - For working capital requirement.       Facility Amount A.
Term Equity Financing-I R.M5,000,000-00
(Ringgit Malaysia Five Million Only   B. Business Financing Term Takaful (if
any) RM0-00
(Ringgit Malaysia Zero Only)     C. Legal Cost (if any) RM0-00
(Ringgit Malaysia : Zero Only)   Total Facility Amount RM5,000,000-00
(Ringgit Malaysia : Five Million Only)           

The facility/ies granted by the Bank is to enable you to refinancing a property
under the Islamic principle of Musharakah Mutanaqisah or Diminishing Musharakah.
Under this concept, the Bank will enter into a co-ownership agreement with you
to acquire and own the Property with a view to progressively reducing the Bank's
ownership of the Property until you finally hold the full ownership of the
Property.

 

The total facility/ies amount as stated above shall constitute the Bank's
initial capital contribution which shall be utilised for your acquisition of a
specific Property.

  

Purpose The facility/ies shall be used to acquire the Property described herein.
and subsequent thereto for the Bank to lease the Property to you under the
contract of Ijarah. If the facility/ies or any part thereof is required for any
other purpose, you shall have to obtain the Bank's prior written consent which
consent shall be subject to the Bank's absolute discretion and upon such
conditions as the Bank may impose.

Any dealings in respect of the Property shall be subject to the terms of the
Musharakah arrangement between you and the Bank. The Bank shall at all times
have custody of the issue document of title of the Property.

For the purpose of the Musharakah Mutanaqisah, the initial capital contribution
between the Bank and you shall be in the proportions as stated below.

 



 

  Bank Customer Initial Acquisition Payment (RM) RM5,000,000-00 RM13
2,850,000-00

Initial Ownership Share in the

Musharakah (%)

 

3.63% 96.37%

 

 

 

 

 



 4 

 

 





[image_029.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19)

 

Appendix I

  

Details of Facility Approved

 



Financing Ijarah Rate Ijarah Period Rate/     Pricing BFR + 1.00% p.a. 120
months         "BFR" refer to the Base Financing Rate, as the case may be,
representing the Bank's cost of financing as prescribed by the Bank from time to
time, currently at 6.97 % p.a. The Ijarah rate will be calculated at monthly
rest.       Ijarah Rentals  

Payable by 120 monthly payments of RM60,590-00 until full settlement of the
financing.

 

Ijarah Rental may vary according to the changes of Base Financing Rate (BFR)
from time to time, currently at 6.97 % p.a.

 

The Ijarah Rental as stated above shall comprise of the Ijarah payment and the
price of the Bank's Musharakah unit.

 

Upfront Fee of RM8,000-00 shall be levied.

    Tenor The tenor of financing under the Term Equity Financing-i will be for
120  months. At the end of this tenor and provided all the terms and conditions
under the Term Equity Financing-i have been satisfactorily fulfilled, a Notice
of Fulfillment shall be served to you to transfer the ownership of the Property
financed under the Term Equity Financing-i to you.

 

    Payment Term 1.1 Pending full release of the facility/ies, the grace
instalment equivalent to the monthly profit based on the amount disbursed shall
be settled by the first week of the following month. Non-payment of such profit
shall be deemed an event of default.       1.2 The first instalment is to
commence as follows    

  

a.For full release of financing facility which falls on the 1st to 10th of the
month, the first instalment is to commence on the 1st day of the following
month.

 

b.For full release of financing facility which falls on the 11th to the last day
of the month, the first instalment is to commence on the 1st day of the 2nd
subsequent month.

 



    The Bank shall be entitled, from time to time (both before and after
judgement order) to vary at its discretion the spread and/or Base Financing Rate
(BFR), as the case may be, in accordance with prevailing BNM guidelines. If and
whenever there are variations to the Base Financing Rate (BFR), as the case may
be, the Bank may at its absolute discretion make the following adjustment
consequent upon such variation, namely, either;

 

i.By varying the amount of any monthly payments; or

 

ii.By varying the number of the monthly payments.

 

 

 



 5 

 

 







[image_029.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19)

 

Appendix I

  

Details of Facility Approved

 

Notwithstanding the above, the facility/ies granted by the Bank is/are payable
on demand.

 

2.The Bank has the right to debit your savings/current account at any time for
any fees, charges and taxes payable including but not limited to the
aforementioned processing fee, upfront fee and any other applicable taxes.

 

3.All fees, charges and applicable taxes shall paid in be paid in full/settled
upon disbursement of the facility/ies.

 



Availability Period The financing documentation must be completed and the
facility/ies drawn down within three (3) months from the date of the Letter of
Offer or such extended time as the Bank may allow at its discretion, failing
which the Bank has the right to immediately cancel the facility/ies granted
herein and recover all costs, fees and expenses incurred by the Bank for so
doing.       Details of The Property Property 1           Property Type: A
parcel of cultivated agricultural land         Address: Lot 3695, Kampung Sungai
Chetang, 27600 Raub, Pahang       Title: Individual Title Geran 10603, Lot 3695,
Mukim Teras, Daerah Raub and Negeri Pahang       Registered under: Virtual Setup
Sdn. Bhd,         Property 2           Property Type A parcel of cultivated
agricultural land         Property Type: A parcel of cultivated agricultural
land         Address: Lot 3696, Kampung Sungai Chetang, 27600 Raub, Pahang      
  Title: Individual Title Geran 10604, Lot 3696, Mukim Teras, Daerah Raub and
Negeri Pahang         Registered under: Virtual Setup Sdn. Bhd.         Property
3           Property Type: Property Type A parcel of cultivated agricultural
land         Address: Lot 1552, Kampung Sungai Chetang, 27600 Raub, Pahang      
  Title: Individual Title Geran 7800, Lot 1552, Muliim Teras, Daerah Raub and
Negeri Pahang         Registered under: Virtual Setup Sdn. Bhd.          

 

 

 

 



 6 

 

 









[image_029.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19)

 

Appendix I

  

Details of Facility Approved

 



  Property 4           Property Type: A block of 16 storey boutique hotel
building         Address: No, 160, Jalan Ampang, 50450 Kuala Lumpur        
Title: Individual Title Geran No. Hakmilik 10010, Lot 238 Seksyen 43, Bandar
Kuala Lumpur, Daerah Kuala Lumpur and Negeri Wilayah Persekutuan KL        
Registered under: PGCG Assets Holdings Sdn. Bhd.          

For Non-Residential Properties

 

The Property is to be protected by takaful/insurance policy(ies) against fire,
flood and other risks deemed necessary by the Bank with the Bank's panel of
takaful operators/insurance companies for amount as advised by the valuer
imposed under A/A No. KLC/000212/18. You may however, select any takaful
operator in the Bank's panel of takaful operators (list of the panel of takaful
operators/insurance companies is available at the account holding branch) or any
other takaful operator/ insurance company as the Bank may approve.

 

Escalation clause is applied for Fire Takaful certificate / Fire Insurance
policy taken up with our Lonpac Insurance Bhd (Lonpac), wherein the sum covered
shall be increased by 3% per annum [contribution rate as per prevailing
Persatuan Insurans Am Malaysia (NAM) Revised Fire Tariff] to avoid under covered
due to increase of the reconstruction cost of the property at the current cost
of the construction material.

 

Notwithstanding the escalation clause and in the event that the sum covered for
the Fire Takaful certificate / Fire Insurance policy of the Participant for any
particular year is not increased for any reason whatsoever, the Fire Takaful
certificate / Fire Insurance policy shall continue to remain in full force and
effect and the Bank shall not be held to have waived its rights to impose the
escalation clause in the future and to increase the sum covered and any delay or
omission on the part of the Bank in taking any step to increase the sum covered
and/or to renew the Houseowner Certificate/policy shall not be held to prejudice
its right in respect thereof nor shall the Bank be held liable in any manner
whatsoever for any such non-increase, delay or omission.

        Note: Property (4) is to be cross-charged with Term Equity
Financing-i/ShopSave-i III of RM50,000,000-00 under A/A No. KLC/000212/18
favouring PGCG Assets Hollings Sdn. Bhd

 

 

 

 

 

 

 

 



 7 

 

 











[image_029.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19)

 

Appendix I

  

Details of Facility Approved

 

 

Security The facility/ies are to be secured by way of the following        
Principal Instrument         1.. Musharakah Mutanaqisah Master Agreement        
Subsidiary Instrument         Ia) Where security is taken over property with
individual title / strata title      

  

·A registered open all monies 1st party charge stamped nominally over the
following properties known as :-

 

i)Lot 3695, Kampung Sungai Chetang, 27600 Raub, Pahang held under Individual
Title Geran 10603, Lot 3695, Mukim Tens, Daerah Raub and Negeri Pahang

 

ii)Lot 3696, Kampung Sungai Chetang, 27600 Raub, Pahang held under Individual
Title Geran 10604, Lot 3696, Mukim Teras, Daerah Raub and Negeri Pahang

 

iii)Lot 1552, Kampung Sungai Chetang, 27600 Raub, Pahang held under Individual
Title Geran 7800, Lot 1552, Mukim Teras, Daerah Raub and Negeri Pahang

 

·A registered open all monies 3rd party charge stamped nominally over the
property known as No. 160, Jalan Ampang, 50450 Kuala Lumpur held under
Individual Title Geran No. Hakmilik 10010, Lot 238 Seksyen 43, Bandar Kuala
Lumpur, Daerah Kuala Lumpur and Negeri Wilayah Persekutuan KL

 

·Any other security documents as required by the Bank

 



  2. Debenture           Specific Debenture on the oil palm/durian plantation is
to be obtained.

 

 

 

 



 8 

 

 













[image_029.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19)

 

Appendix I

  

Details of Facility Approved

 



  3. Guarantees           i) Joint and Several Guarantee               The
Facility is to be additionally guaranteed jointly and severally by all directors
of the company present and future and/or the personal guarantee of the
following:        

 



  No. Name Identity Card No.           1) Wong Weng Kung 720909-08-5057/A2271732



 

    The Bank has the absolute rights to vary this requirement of guarantors at
all times.         ii) Corporate Guarantee              

ii)   Corporate Guarantee  

The facility is to be corporate guaranteed by:

i)        Union Hub Technology Sdn. Bhd. (807388-P)

ii)       PGCG Assets Holdings Sdn. Bhd. (983271-U)

           

 

 

 



 9 

 

 















[image_029.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19)

 

Appendix II

 

SPECIFIC TERMS AND CONDITIONS FOR TERM EQUITY FINANCING-i

 

1. The financing amount shall be released directly to the developer/vendor or
whichever party concerned through the lawyers on the Bank's panel against the
original/certified architect or engineer certificates on work completed and/or
Redemption Statement provided the difference between the financing amount and
purchase price due to the vendor/developer has been settled by you.

 

2. For progressive financing releases where there is a Master Chargee, the Bank
is authorised to release the financing as partial redemption sum to the chargee
bank in accordance with the terms of the Sales and Purchase Agreement assigned
to the Bank.

 

3. a) The change of the Base Financing Rate (BFR) and/or the Base Rate (BR)
shall be notified by the Bank to the Customer(s) in the following manner:

 

i)by placing in one issue of a daily national newspaper a general notice of
change of the Base Financing Rate (BFR) and/or the Base Rate (BR) addressed to
the public generally; or

 

ii)by posting a notice of such variation in the Bank's branch premises and the
Bank's website.

 

b)The decision of the Bank as to what at any time is the Base Financing Rate
(BFR) and/or the Base Rate (BR), and the date(s) from which such amendment shall
take effect, shall be final and conclusive and shall not be questioned on any
account whatsoever.

 

4. In the event of default of the monthly instalment, the Bank reserves the
right to impose actual compensation charges and you shall be liable to pay to
the Bank actual compensation in the following situations:

 

a)for failure to pay any instalments of the facility/ies from date of the first
drawdown until the date of the maturity of the facility/ies or on the
outstanding balance, subject to rebate, if applicable. The ta'widh
(compensation) rate that shall be applied is one per cent (1%) per annum on any
overdue amount, or any such rate as approved by Bank Negara Malaysia.

 

Formula for ta 'widh on overdue instalment(s) is as follows:

 

Overdue instalment(s) X Ta 'widh rate X No. of Overdue day(s)

                                                              365

 

 

b)please take note that if the account remains in arrears and upon recall of the
facility or brought to court for judgement before maturity date, late payment
charge of 1% p.a. on the remaining outstanding balance will be imposed.

 

Overdue Balance X Ta 'widh rate X No. of Overdue day(s)

                                                              365

 

 

c)for failure to pay any instalments and which failure continues beyond the
maturity date of the facility/ies, the compensation rate that shall be applied
is the Bank's Average Financing Rate* (AFR) i.e. the combination of to 'widh
(the amount that may be compensated to the Bank based on the actual loss
incurred due to default) and gharamah (penalty charged on the defaulters over
and above the to 'wldh) on the outstanding balance or any such rate as approved
by Bank Negara Malaysia.

The formula for late payment charge after maturity is as follows

 

Outstanding balance X Average Financing Rate (AFR) # X No. of Overdue day(s)

                                                                                  365

 

#Also known as "Combined Rate"

 

 



  d) The Bank shall not compound the compensation payable to the financing
amount.

 

 

 



 10 

 



 

 

[image_038.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19) Appendix II

 

 

SPECIFIC TERMS AND CONDITIONS FOR TERM EQUITY FINANCING-i

 

5.In the event of default, you shall be given the first right of refusal to
purchase the asset.

 

6.The Bank has the right at any time without notice to you to debit your current
/ savings account with us towards payment of the monthly payment of the
financing and any other charges and / or fees incurred in the granting of the
financing including * takaful, quit rent, assessment, cost of an updated /
revised valuation reports, fees for searches, legal fees for preparation and
perfection of security documents by Bank's solicitors, legal cost incurred in
relation to enforcement of security / recovery cost and any other cost or
expenses incidental thereto.

 

7.You shall be responsible for all maintenance and repair of the Property as
lessee under the Ijarah Arrangement and Service Agency Arrangement and to
procure takaful in respect of the Property.

 

8.Where you agree to participate in a Mortgage Reducing Term Takaful (MATT) and
the contribution amount of the same is to be part financed by the Bank or borne
solely by you, you hereby authorise the Bank to debit the facility/ies account
or any of your demand deposit accounts for the balance contribution amount or
full contribution amount, as the case may be. You hereby agree to maintain
sufficient funds in the above account for this purpose.

 

9.a)Three (3) month(s) notice to the Bank is required for prepayment of the
financing amount failing which profit of similar period will be charged (not
applicable for redraw facility).

 

b)Any amount received as prepayment shall first be applied towards payment of
any arrears, outstanding charges, profit accrued and the instalment payment due
for the month. Any surplus therefrom ("the surplus amount") shall reduce the
financing amount.

 

10.In the event that the facility/ies is/are cancelled by you at any time during
the period between acceptance of this Letter of Offer and full disbursement of
the financing amount, the Bank has the right to recover from you all legal fees,
stamp duty and other related expenses incurred or suffered by the Bank arising
from or relating to this financing (including those which the Bank had
previously agreed to bear) by any method the Bank deems necessary without
further notice, including the right to debit any account maintained by you with
the Bank.

 

11. An Open Standing Instruction on Current Account-i is to be executed to
facilitate the monthly payment of the Term Equity Financing-i.

 

12.The Bank has the right to "sell down" to Cagamas Housing financing without
your prior consent.

 

13.The Bank has the right to discontinue progressive release of the Bank's
financing amount in the event of a default and/or the project is abandoned by
the developer.

 

14.Waiver of Business Financing Term Takaful Reducing Takaful (BFTT Reducing
Takaful) Plan.

 

 

 



 11 

 



 

[image_038.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19) Appendix IV

 

CONDITIONS PRECEDENT TO DISBURSEMENT OF THE FACILITY/IES

 

The following conditions precedent must be fulfilled prior to the disbursement
of any part of the facility/ies:

 

1. Acceptance of this Letter of Offer.

 

2. The company's resolution confirming the request and acceptance of the
facility/ies as per terms and conditions indicated in this Letter of Offer and
the creation of the securities thereunder (if applicable).

 

3. Execution and completion of all financing and security documentation relating
to the facility/ies (if applicable).

 

4. A complete and favourable bankruptcy/winding-up search has been made on the
customer(s), director(s)/partner(s) and guarantor(s). Clean Official Assignee
(OA) search results on all relevant parties are to be obtained prior to release
of the financing facility.

 

5. All undertakings as the Bank shall deem appropriate or necessary from the
relevant parties shall have first been obtained by the Bank.

 

6. You are to execute a Statutory Declaration that the Property/ies purchased or
the building to be erected is for your own occupation - applicable for
residential property/ies only.

 

7. Where the titleholder of the Property is a third party, a Letter of
Consent/Hibah is to be executed.

 

8. Full compliance with the provisions of the Islamic Financial Services Act
2013 and the Foreign Exchange Administration Rules.

 

9. Where the separate document of title in respect of the Property has not been
issued by the appropriate authority you

shall have deposited with the Bank the original sale and purchase agreement
relating to the purchase of the Property and/or documents pertaining to the
Property evidencing rights and/or ownership in the Property.

 

10. Where the separate document of the title in respect of the Property has been
issued by the appopriate authority, you shall have furnished or caused to have
been furnished to the Bank the issued document of title.

 

11. Confirmation by the Bank's solicitor that the differential sum between the
purchase price and the facility/ies has been settled by you.

 

12. All relevant authorities' approvals/consents have been obtained (e.g. land
conversion, building plans, state government approvals allowing properties to be
charged to the Bank, etc.).

 

13. You shall have furnished to the Bank a copy of the quit rent receipt for the
current year due and payable in respect of the Property.

 

14. A Valuation Report from a valuer on the Bank's panel is to be furnished on
the properties offered as security reflecting a current market value of not less
than that stated as below prior to release of the facility:

 

  Property Current Market Value
(CM V) i)      Lot 3695, Kampung Sungai Chetang, 27600 Raub, Pahang
RM7,785,000-00 i)      Lot 3696, Kampung Sungai Chetang, 27600 Raub, Pahang
RM2,775,000-00 iii)      Lot 1552, Kampung Sungai Chetang, 27600 Raub, Pahang
RM8,790,000-00

 

 



  In the event that the current market value obtained is less than as stated,
financing quantum is to be reduced proportionately against the current market
value obtained.

  

15.Section 225 of the Companies Act 2016 is not contravened in respect of
Corporate Guaranteed by Union Ilub Technology Sdn. Bhd. (807388-P) and Corporate
Guaranteed/3rd Party Charge by PGCC Assets Holdings

 

Sdn. Bhd. (983271-U).

 

 

 

 



 12 

 

 

[image_038.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19) Appendix V

 

GENERAL TERMS AND CONDITIONS GOVERNING THE FACILITY/IES

 

1. The Bank has the right to:

 

i)recall the facility/ies if they are not used for their intended purposes or if
the Property is used for purposes deemed to be contrary to Islamic principles or
for "haram" purposes such as for gambling, alcohol, conventional financing /
pawn broking / insurance, dischotheque/night club, pig farming and other pig
related business;

 

ii)review the facility/ies at any time and from time to time irrespective of
whether or not an event of default has occurred and any review, if so conducted,
shall be in the manner determined solely by the Bank. Any delay or omission to
conduct a review shall not be construed as a waiver of the Bank's right to
review nor prejudice the Bank's right to recover all monies due and payable to
the Bank;

 

iii)change, vary or amend any of the terms and conditions herein at any time
with twenty one (21) calendar days prior notice to you before the new terms and
conditions take effect.

 

iv)at any time without notice to debit your account with the Bank for all
expenses whatsoever incurred in the granting of the facility/ies including
takaful contributions, quit rent, assessment, cost of an updated / revised
valuation reports, search fees and legal fees for the preparation and perfection
of the security documents by Bank's solicitors, and trade / credit checking /
banker's enquiry on drawees of bills and those incurred in the enforcement of
security / recovery costs;

 

v)debit the available balances under Cash Line Facility-i, current account,
savings account, Investment Account-i or fixed deposits account to settle
existing arrears/excesses/overdue of other facility/ies with seven (7) calendar
days prior written notice to you;

 

vi)without prejudice to any other remedy which the Bank may have, the Bank may
at any time and with seven (7) calendar days prior written notice to you combine
or consolidate all or any of your Islamic accounts with any of your liabilities
under any other agreement or contract with the Bank and set off or transfer any
sum or sums outstanding to the credit of any one or more of such Islamic
accounts in or towards satisfaction of any of your liabilities;

At the Bank's absolute discretion, you also agree that the Bank will not be held
responsible for any "returned cheque" in the event the current account-i is
short of funds due to the said set-off. The exercise by the Bank of its rights
under this Clause shall be without prejudice to any other rights or remedies
available and you shall hold the Bank harmless for doing so.

 



 

vii)at any one time hereafter and notwithstanding that the financing/security
documentation has been completed, to withdraw or not make available the
facility/ies or any part thereof upon the happening of any event which in the
Bank's opinion would affect in any way your financial position and/or hinder the
carrying on your business affairs in accordance with sound financial, industrial
or commercial standards and practices and/or would jeopardise the Bank's
security position and/or which is a default in respect of any of the
requirements of the Bank whatsoever at any time and from time to time and the
decision of the Bank shall be final and conclusive;

The Bank has the absolute discretion to decide on the implementation of this
condition (whenever deemed applicable).

  

viii)terminate the facility/ies without assigning any reasons thereof and by
giving not less than seven (7) days notice in writing to terminate. The
aforesaid seven (7) days shall be calculated with effect nom the day following
after the date of the Bank's letter of demand. This notice may be forwarded by
ordinary post to the last known address; and/or

 

ix)set off / debit your accounts/deposits/credit balances to cover all
facility/ies which are in excess/arrears/overdue with seven (7) days prior
written notice to you. In such event tUic Bank has the right to return cheques
drawn on your current account/Cash Line Facility-i account.

 

 

 



 13 

 

 

 

[image_041.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19) Appendix V

 

 

GENERAL TERMS AND CONDITIONS GOVERNING THE FACILITY/IES, cont'd

 

2. You hereby confirm and agree that the facility(ies) granted herein shall be
subject always to the compliance with the Bank Negara Malaysia Guidelines on
Credit Transactions and Exposures with Connected Parties and the Public Bank
Group's Credit Policy on Credit Facilities and Exposures to Connected Parties.
In this respect, you undertake to declare to the Bank in the event you or if the
Individual Guarantor/Corporate Guarantor and/or Charger/ Assignor/ Pledgor for
the facilities granted herein is/are a connected party as defined under the
aforementioned Guidelines/ Policy. You are aware that "connected party" refers
to the following:

 

  a) Director/Controlling Shareholder/Influential Shareholder/Executive
Officer/Officer involved in credit functions and their close relatives (which
include their parent/ dependents/spouse/dependents of spouse/child including
step child and adopted child/spouse of the child/brother or sister and their
spouses) of the Bank;

 

  b) Firms/Partnerships/Companies or any legal entities which control/controlled
by any person listed in (a) above;

 

c)Firms/Partnerships/Companies or any legal entities in which any persons listed
in (a) above is interested as a director/partner/executive officer/ agent/
guarantor, and subsidiaries or entities controlled by them;

 

d)Any person for whom the person listed in (a) above is a guarantor; and/or

 

e)Subsidiary of, or an entity controlled by the Bank, and its connected parties.

 

You hereby undertake to inform the Bank immediately in the event that any such
relationship as stated above arises in the future. You further acknowledge and
agree that the Bank reserves the right to terminate/ recall the facility(ies)
granted herein in the event you have failed to make the appropriate or correct
declaration, resulting in the Bank contravening the aforementioned Guidelines/
Policy.

 

3. i) You hereby consent and authorise that all information relating to your
application for the facility/ies may be forwarded to any bureaux or agencies
established or approved by Bank Negara Malaysia (BNM) or registered and licensed
under the Credit Reporting Agencies Act 2010 including the Central Credit
Bureau, the Borrower Loans Information System, Dishonoured Cheque Information
System (DCheqs), DCHEQS, Central Credit Referral Information System (CCRIS), FIS
Data Reference Sdn Bhd (FIS), RAM Credit Information Sdn Bhd (RAMCI), CTOS Data
Systems Sdn Bhd (CTOS), Credit Bureau Malaysia Sdn Bhd (CBM), Dun & Bradstreet
(Malaysia) Sdn Bhd (D&B), Basis Corporation Sdn Bhd (Basis) and other such
bodies, bureau, corporations, or credit reporting agencies as the case may be
for the purposes of collecting information from financial institutions regarding
facility/ies granted or accounts maintained to be granted or granted or accounts
maintained with such financial institutions and/or review of the facilityfies.

You further consent and authorise that all information, records and documents
relating to the facility/ies may be forwarded to Cagamas Berhad or Danaharta
Berhad or any such body or corporation as the case may be in the event the
facility/ies or part thereof is sold to them.

  

ii)The Bank shall not be liable with respect to the accuracy or completeness of
the CCRIS information and shall not be liable for damages caused under any
circumstances.

 

4. The Bank is authorised to release all information on the financing account to
the guarantor(s). You hereby expressly consent and authorise the Bank to give,
produce, divulge, reveal or otherwise disclose all information regarding your
account with other banks to the guarantors (if applicable) and to companies
which are or which may in the future be a holding/subsidiary/associate company
of the Bank.

 

 

 



 14 

 

 

 

[image_042.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19) Appendix V

 

 

GENERAL TERMS AND CONDITIONS GOVERNING THE FACILITY/IES cont'd

 

5. The Property/ies charged to the Bank are required to be inspected and valued
by the Bank's panel of valuers from time to time in accordance with the Bank's
policy. It has to be adequately insured for their insurable market value at all
times in the name of the registered owner with the Bank as chargee with the
Bank's panel of takaful operators or any other takaful operator as the Bank may
approve and the sum covered will be reviewed annually.

You shall give timely notice to the Bank forthwith upon the happening of any
event which might affect any takaful policy relating to the said Property/ies
including details of the occupants of the Property/ies, any changes thereto and
type of business conducted. It is hereby agreed that you consent to such
information being forwarded to the takaful operator by the Bank.

 

6. You and/or the chargor/assignor hereby agree to assign to the Bank all
proceeds of the rentals arising from the tenancy or leasing of the
charged/assigned Property/ies now or in the future from time to time during the
continuation of the facility/ies with the Bank.

 

7. You and/or the chargor/assignor hereby expressly covenant with the Bank that
the right of the Bank to receive the rentals pursuant to the Assignment of
Rental Agreement shall not in any way involve the Bank in any of your/the
chargor's/assignor's obligation under the Tenancy Agreement/Lease Agreement and
you and the chargor/the assignor hereby agree to abide by all the terms of the
Tenancy Agreement/Lease Agreement as a Landlord thereunder. You and the
chargor/assignor hereby further agree to indemnify and save harmless the Bank
against any and all liabilities, losses, damages, penalties, costs, expenses,
disbursements claims, actions and proceedings whatsoever which may be taken or
made against, imposed on, incurred or sustained by the Bank or which may arise
as a result of the Bank receiving the proceeds of the rentals from the Tenancy
Agreement/Lease Agreement and from any breach of the terms of the Tenancy
Agreement/Lease Agreement binding upon you and/or the chargor/assignor as the
Landlord.

 

8. You hereby confirm that all the directors agree that any and all payments of
financing/advances/facilities granted by the directors to you and any payment of
the said financing/advances/facilities due from you to the directors are hereby
subordinated to the facility granted herein i.e. the settlement or the payment
of the facility granted herein shall rank in priority to the settlement or
payment of the financing/advances/facilities granted by the directors to you.

 

9. You are required to furnish the following:

 

i)Audited final accounts of the company within 6 months after each financial
year end (if applicable).

 

ii)To advise the Bank of any change of correspondence address. Any written
correspondence/notices are deemed sufficiently delivered if they are to be
posted/left at the usual or last known correspondence address.

 

iii)Copies of current year's quit rent receipt of relevant charged/assigned
properties to be forwarded to the Bank's solicitors and similar copies to be
sent to the Bank for record. Yearly quit rent/assessment receipts must be
submitted to the Bank not later than 31 May each year.

 

10. The Bank has the liberty to determine at its absolute discretion and without
reference to the customer and corporate guarantor, the circumstances requiring
the stamping of the letter of guarantee and/or other security instruments at
additional stamp duty including penalty rate (if applicable).

You are to furnish the Bank with a Letter of Authority to debit your accounts
with the Bank for the additional/penalty stamp duty, should the need arise (if
applicable).

 

11. If any of the terms and conditions of this Letter of Offer contradicts with
any terms and conditions in any other security document(s) or is deemed invalid,
it shall be confined to the specific condition only without affecting the
validity of all other terms and conditions of this Letter of Offer. All terms
and conditions stipulations in any other security document(s) shall remain
intact.

 

 

 



 15 

 



 

 

[image_043.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19) Appendix V

 

 

GENERAL TERMS AND CONDITIONS GOVERNING THE FACILITYTES. cont'd

 

12.Any term or condition herein which is illegal, prohibited or unenforceable by
law shall be ineffective to the extent of such illegality, prohibition or
unenforceability without invalidating the remaining provisions thereof

 

13.The Bank has the right to assign or transfer all or part of its obligations
under this Letter of Offer without your consent. Any such assignee or transferee
shall be treated as a party for all purposes of this Letter of Offer and shall
be entitled to the full benefit of this document to the same extent if it were
an original party in respect of the rights or obligations or transferred to it.

 

14.The Bank has the right to withdraw the Letter of Offer in the event the terms
and conditions of the Sale and Purchase Agreement are deemed to be unfavourable
and not in the Bank's interest.

 

15.The Bank may disclose to the actual or potential assignee, successor,
sub-participant or the like such information about you or any other person as it
may deem fit.

 

16.Notwithstanding the provisions relating to the payment of the monies advanced
as herein before provided, the customer hereby expressly agrees that if any sums
shall be due from the customer to the Bank from time to time or at any time or
if the customer may be or become liable to the Bank on any Islamic banlcing
account or any other Islamic account, current or otherwise in any manner
whatsoever or if default is made in any provisions of such Islamic accounts or
in any other Islamic facility/ies granted by the Bank to the customer in any of
the provisions herein, then and in such event the Bank's Remaining Musharakah
Units and all advances, actual compensation together with all monies payable
under such Islamic accounts or other Islamic facility/ies aforesaid shall
immediately become due and payable and the security herein shall become
immediately enforceable as security for all monies and liabilities whatsoever
due and payable to the Bank.

 

17.In the event the developer is not agreeable to the lodgement of a Private
Caveat on the Master Title, you hereby consent to the Bank waiving such
lodgement.

 

18.You shall irrevocably authorise the Bank to debit your account for payment of
legal fees and out of pocket expenses for the preparation and perfection of all
security documentation.

 

19.The amount to be financed by the Bank shall not exceed the Facility Approved
of the Property. In the event that, after the execution of the Musharakah
Mutanaqisah Master Agreement, the Vendor or Developer grants any discount on the
purchase price of the Property to you, the Bank shall be at liberty not to make
any further disbursements of the balance of the Facility Approved which is
equivalent to the amount of the discount granted by the Vendor/Developer.

 

20.Upon demand/recall of the facility/ies and/or classification of account(s) as
impaired financing, all monies outstanding under the facility/ies shall
immediately become due and payable to the Bank.

 

21.The customer and the security party hereby declare and confirm that the
facility/ies may be terminated and the outstanding balance in the Musharakah
arrangement together with profit thereon and any other moneys covenanted to be
paid or intended to be secured hereunder shall become due and immediately
payable whether formally demanded or not, if the customer and/or security party
has any legal proceedings or suits instituted or threatened to be instituted by
any person against the customer and/or security party.

 

22.In the event of default, the Bank will be entitled to exercise any of the
following: -

 

(i)accept and/or exercise your promise to purchase the Bank's remaining share in
the Musharakah whereby you shall purchase the Bank's remaining undivided shares
in the Musharakah and pay all sums payable hereunder and under the other
Security Documents, upon which the Bank will transfer all the Bank's share of
ownership in the Musharakah to you at your cost and expense whereupon the
Musharakah hereunder will be dissolved; or

 

(ii)exercise your power of attorney to sell the Property to any third party
whereupon the Musharakah hereunder will be dissolved.

 

In either situation, the Bank shall be entitled without further notice to you to
enforce 11 or any of die Seeurily Documents and all of the remedies available
under the law.

 

 

 



 16 

 

 

 

 

[image_044.jpg] Virtual Setup Sdn. Bhd.
A/c No. To be opened
(A/A No. KLC/000194/19) Appendix V

 

 

GENERAL TERMS AND CONDITIONS GOVERNING THE FACILITY/IES cont'd

 

23.The Bank has the right to combine or consolidate all or any of your accounts
with the Bank and/or its subsidiaries and set off or transfer any sum
outstanding to the credit of any one or more such accounts towards satisfaction
of any of your liabilities with the Bank and/or its subsidiaries at any time
with seven (7) calendar days prior notice to you. The bank shall also have a
lien over the security of any financing account/facility to cover your borrowing
with the Bank and/or its subsidiaries of any other under consolidation.

 

24.In the event that you have requested the Bank for waiver of MRTT/MRPA/BETT
coverage in respect of the financing offered by the Bank to you vide this Letter
of Offer, you confirm that you fully understand the consequential effects that
such waiver/modifications and the absence of MRTT/MRPAMFTT. You agree to
indemnify and hold the Bank harmless against all losses and claims.

 

25.Notwithstanding that the facility/ies and/or security documentation has been
duly approved, accepted and/or completed, the Bank has the absolute right and
discretion not to release or make available the facility/ies or any part thereof
or to withdraw, terminate and/or recall the facility/ies therein granted to the
Customer immediately upon the Bank becoming aware that the Customer and/or
security party is or has been investigated or is alleged to be involved and/or
had committed any illegal activities or criminal offences of any nature
whatsoever or will be or have been allegedly subjected to any criminal
prosecution and/or conviction and/or any security in respect of the facility/ies
held by the Bank is subjected to or at risk freezing, seizure and forfeiture by
the Federal Government and/or other relevant authorities or bodies. In all
events, the Bank's decision shall be final and conclusive.

 

26.A termination fee of RM2,000-00 (or such other amount as the Bank may
stipulate) shall be charged if any of the facility (ies) herein or any part
thereof is cancelled prior to the disbursement of the facility(ies) for any
reason whatosever.

 

 

 

 



 17 

